Citation Nr: 0431973	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for status post colectomy 
with incisional hernia for rectal cancer.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from October 
1969 to February 2000.  He was ordered to annual training 
from May 30, 1998, to June 5, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the above claim.

In September 2004, the appellant was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. § 101(24), 106, 1110, 1131 (West 2002). 

The record shows that in October 1996, the appellant was 
diagnosed and treated for rectal cancer.  His last surgery, a 
total colectomy for acquired polyposis, was in March 1998, 
after which he informed the National Guard of his medical 
condition and that he would be ready for service in 8 to 10 
weeks.  He was called to active duty training and reported to 
his post on May 30, 1998.  On June 3, 1998, after 
experiencing abdominal pain, the appellant was taken to the 
Falmouth Hospital Emergency Room and was diagnosed with a 
perforated small bowel and perforated viscus.  An exploratory 
laparotomy for small bowel perforation was performed, 
requiring two separate anatomic sites small bowel resection 
with two small bowel reanastomosis, and also debridement and 
drainage of the right abdominal gutter abscess.  His 
discharge diagnosis was a perforated small bowel secondary to 
intraabdominal abscess and resolving small bowel 
enterocutaneous fistula.  

The record contains no medical opinion addressing whether the 
appellant's claimed disability had its onset during or was 
aggravated by service.  Such an opinion is necessary in this 
case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Additionally, on remand the RO should make arrangements to 
obtain the appellant's complete service medical records from 
the National Guard, as well as his records of treatment for 
rectal cancer in 1996 and for the total colectomy for 
acquired polyposis in March 1998.  It appears that the 
appellant has received treatment from Timothy C. Counihan, 
M.D. and Wayne E. Silva, M.D. 

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Adjutant General of the 
Massachusetts National Guard, the National 
Personnel Records Center, and/or any other 
indicated agency, and request copies of the 
appellant's complete service medical 
records, to include all periods of National 
Guard duty and all entrance and separation 
physicals and clinical records.  

2.  Make arrangements to obtain the 
appellant's treatment records for rectal 
cancer and any residuals dated from 1996 to 
1998, including records concerning the 
total colectomy for acquired polyposis in 
March 1998.  This should include an attempt 
to obtain the appellant's treatment records 
from Timothy C. Counihan, M.D. and Wayne E. 
Silva, M.D., as well as any other medical 
care providers that the appellant 
identifies.

3.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, request that an 
appropriate VA doctor review the medical 
records in the claims file and render 
opinions on the following matters:

Whether or not the appellant's status post 
colectomy underwent a permanent increase in 
severity beyond its natural progression 
during annual training from May 30, 1998, 
to June 5, 1998.  

Whether or not the perforated small bowel 
secondary to intraabdominal abscess and 
resolving small bowel enterocutaneous 
fistula diagnosed in June 1998 represented 
a separate disability (i.e., separate and 
distinct from the pre-existing status post 
colectomy for rectal cancer) which had its 
onset during annual training.

The doctor should indicate in the report 
that the claims file was reviewed and 
must provide a comprehensive report 
including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.  If the doctor 
determines that examination of the 
appellant is required 
in order to provide the requested opinions, 
then the appellant should be scheduled for 
an appropriate examination.

4.  Finally, readjudicate the appellant's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of  
appellants' Appeals or by the United States Court of Appeals 
for  appellants Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The appellants Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


